                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  August 29, 2019
                      IN THE UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

AARON STRIZ,                                   §
TDCJ # 00838215                                §
                                               §
         Plaintiff,                            §
                                               §
VS.                                            §    CIVIL ACTION NO. 3:18-0202
                                               §
BRIAN COLLIER, et al.,                         §
                                               §
         Defendants.                           §

                       MEMORANDUM OPINION AND ORDER

         Plaintiff Aaron Striz, an inmate at the Texas Department of Criminal Justice–

Correctional Institutions Division (“TDCJ”), filed this civil rights action alleging that he

is confined in administrative segregation at the Darrington Unit in violation of the Due

Process Clause and other constitutional guarantees. The Court ordered service on three

Defendants at TDCJ’s Darrington Unit: Warden Butcher, Major Pharr, and Unit

Classification Manager Davis. Defendants filed a motion to dismiss (Dkt. 12), to which

Plaintiff responded (Dkt. 13).      Simultaneously with his response, Plaintiff filed a

proposed supplemental pleading (Dkt. 13-1). In addition, Plaintiff has filed a motion for

leave to file an amended complaint (Dkt. 11), a motion for appointment of counsel (Dkt.

14), and a letter inquiring about whether discovery motions are permitted at this stage of

the case (Dkt. 15).

         Plaintiff alleges that he has been confined in administrative segregation for more

than 17 years and that TDCJ has no valid penological reason to continue to confine him



1 / 11
there.    He also alleges that, although he receives regular classification reviews, the

hearings are a perfunctory sham. He claims that he has fulfilled every requirement listed

by TDCJ for release from administrative segregation and has satisfied all requirements to

disassociate from gang membership, but that TDCJ continues to deny him release based

on gang affiliation information that TDCJ acknowledges is outdated. He also claims that

TDCJ imposes conditions for release, such as completion of the GRAD program, with

which TDCJ then makes it impossible for him to comply by denying him admission to

the program.

         Plaintiff has filed multiple grievances regarding his classification every year since

2010, at three different TDCJ units, including after every periodic classification review of

his housing status. All of the grievances have been denied.

         Plaintiff brings claims for violation of his constitutional rights under the Due

Process Clause, the Equal Protection Clause, and the Eighth Amendment (Dkt. 1). His

proposed amended pleadings seek to add claims under the Ex Post Facto Clause and the

First Amendment’s prohibition on retaliation (Dkt. 11-1).           The proposed amended

pleadings also seek to add two new Defendants from the Darrington Unit: Assistant

Warden James Powers and Classification Chief Myra M. Montez. Plaintiff’s proposed

supplemental complaint (Dkt. 13-1) alleges that in February 2019, after he filed this suit,

Defendants changed their reason for his confinement in administrative segregation and

continue to deny him release to general population.          Defendants have not opposed

Plaintiff’s requests to amend or supplement his pleadings.

         Plaintiff seeks (1) a declaratory judgment that his rights have been violated; (2)


2 / 11
injunctive relief in the form of either (a) release from administrative segregation or (b) an

order directing TDCJ to allow him to participate in the GRAD program and thus earn his

release from administrative segregation; and (3) punitive damages in the amount of $125

for each day he was wrongfully confined in administrative segregation (Dkt. 1; see Dkt.

11-1).

I.       Motion to Dismiss (Dkt. 12)

         Defendants Butcher, Pharr, and Davis, the three defendants on whom the Court

ordered service, have filed a motion to dismiss (Dkt. 12) and Plaintiff has responded

(Dkt. 13). A motion to dismiss under Rule 12(b)(6) may be granted if the pleading

“fail[s] to state a claim upon which relief can be granted.” FED. R. CIV. P. 12(b)(6). In

considering a Rule 12(b)(6) motion, courts generally must accept the factual allegations

contained in the complaint as true. Harrington v. State Farm Fire & Cas. Co., 563 F.3d

141, 147 (5th Cir. 2009).       Federal pleading rules require “only ‘a short and plain

statement of the claim showing that the pleader is entitled to relief.’” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (quoting FED. R. CIV. P. 8(a)(2)). The complaint

must, however, contain sufficient factual allegations, as opposed to legal conclusions, to

state a claim for relief that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

677–78 (2009); see Patrick v. Wal-Mart, Inc., 681 F.3d 614, 617 (5th Cir. 2012). The

pleadings also must claim that the plaintiff is entitled to relief under a valid legal theory.

See Neitzke v. Williams, 490 U.S. 319, 327 (1989); Geiger v. Jowers, 404 F.3d 371, 373

(5th Cir. 2005).

         Defendants first urge that Plaintiff may not seek monetary damages against


3 / 11
Defendants in their official capacities. A claim against a state employee in his or her

official capacity is a claim against the State of Texas. See Mayfield v. Tex. Dep’t of

Crim. Justice, 529 F.3d 599, 604 (5th Cir. 2008). Because the Eleventh Amendment

protects the states’ sovereign immunity, federal courts lack jurisdiction over suits against

a state for money damages unless the state has waived its immunity or Congress has

clearly abrogated that immunity. NiGen Biotech, L.L.C., v. Paxton, 804 F.3d 389, 393–

94 (5th Cir. 2015); Moore v. La. Bd. Of Elem. And Secondary Educ., 743 F.3d 959, 963

(5th Cir. 2014). Texas has not waived its Eleventh Amendment immunity, and Congress

did not abrogate that immunity when enacting Section 1983. NiGen, 804 F.3d at 394.

Therefore, any claims for money damages against Defendants in their official capacities

are subject to dismissal for lack of jurisdiction under the Eleventh Amendment. Plaintiff

does not oppose this portion of Defendants’ motion, and clarifies in his response that he

is not seeking money damages against Defendants in their official capacities (Dkt. 13, at

1). Defendant’s motion to dismiss on this issue therefore will be granted under Rules

12(b)(1) and 12(b)(6).

         In all other respects, Defendants’ motion to dismiss will be denied without

prejudice to Defendants’ arguments raised in the motion. Simply put, the motion to

dismiss does not comprehensively engage the facts alleged by Plaintiff, including his

allegation that he has been confined in administrative segregation for 17 years with

perfunctory hearings that offer no realistic possibility of release to general population.

Defendants cite authority that confinement in administrative segregation, absent atypical

or extraordinary circumstances, does not implicate a constitutional liberty interest (Dkt.


4 / 11
12, at 3-4 (citing, e.g., Sandin v. Conner, 515 U.S. 472 (1995)).    However, as Plaintiff

argues in response, Defendants’ briefing does not address whether extraordinary

circumstances are present in this case, and does not analyze the applicability of other

potentially relevant authorities. See, e.g., Wilkinson v. Austin, 545 U.S. 209 (2005);

Wilkerson v. Goodwin, 774 F.3d 845 (5th Cir. 2014); Hernandez v. Velasquez, 522 F.3d

556 (5th Cir. 2008). As the Fifth Circuit recently has held, the duration of an inmate’s

confinement in segregation and the nature of the confinement are relevant under the

Sandin test and, in some cases, “effectively indefinite” detention in segregation may

constitute an “atypical and significant hardship” under Sandin. See Wilkerson, 774 F.3d

at 855.     On the current record, the Court cannot assess the applicability of these

authorities to Striz’s claims.

         Defendants’ motion also wholly fails to address Plaintiff’s claims under the Equal

Protection Clause or the Eighth Amendment.

         For these reasons, Defendants’ request that the Court dismiss all of Plaintiff’s

claims against them with prejudice is not warranted on this record. See FED. R. CIV. P.

12(b)(6); Harrington, 563 F.3d at 147 (in reviewing a motion under Rule 12(b)(6), a

plaintiff’s claims must be viewed “in the light most favorable to the plaintiff and with

every doubt resolved on his behalf”) (internal citations and quotation marks omitted).

Defendants’ motion will be denied without prejudice except as specifically granted

above.

II.      Motion to Amend (Dkt. 11) and Motion to Supplement (Dkt. 13)

         Plaintiff has filed a motion for leave to amend his pleadings (Dkt. 11) and also


5 / 11
seeks to file supplemental pleadings (Dkt. 13-1). Defendants have not opposed either

request.1

         A.    Legal Standards

         Rule 15(a) provides that a court “should freely give leave [to amend] when justice

so requires.” FED. R. CIV. P. 15(a)(2). A court must have a “substantial reason” to deny

a request for leave to amend. Stem v. Gomez, 813 F.3d 205, 215 (5th Cir. 2016). Leave

to amend is not automatic, and the decision to grant or deny leave to amend “is entrusted

to the sound discretion of the district court.” Pervasive Software Inc. v. Lexware GmbH

& Co., 688 F.3d 214, 232 (5th Cir. 2012) (internal citation and quotation marks omitted).

A district court “should consider factors such as undue delay, bad faith or dilatory motive

on the part of the movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party, and futility of amendment.” In re Am.

Int’l Refinery, Inc., 676 F.3d 455, 466-67 (5th Cir. 2012) (internal citation and quotation

marks omitted).

         In addition, Rule 15(d) permits supplemental pleadings at the discretion of the

Court:

         On motion and reasonable notice, the court may, on just terms, permit a
         party to serve a supplemental pleading setting out any transaction,
         occurrence, or event that happened after the date of the pleading to be
         supplemented. The court may permit supplementation even though the
         original pleading is defective in stating a claim or defense. The court may
         order that the opposing party plead to the supplemental pleading within a
         specified time.


1
       Plaintiff’s proposed supplemental pleadings (Dkt. 13-1) were not docketed as a separate
motion, but were served on Defendants with Plaintiff’s response. Defendants did not file a reply.


6 / 11
FED. R. CIV. P. 15(d). Although Rule 15(a), which pertains to amended pleadings,

provides that leave to amend should be “freely given,” the text of Rule 15(d) contains no

such provision. See Burns v. Exxon Corp., 158 F.3d 336, 343 (5th Cir. 1998); Lewis v.

Knutson, 699 F.2d 230, 239 (5th Cir. 1983); Lowrey v. Beach, 708 F. App’x 194, 195

(5th Cir. 2018). Nevertheless, “the discretion exercised in deciding whether to grant

leave to amend is similar to that for leave to file a supplemental pleading.” Lewis, 699

F.2d at 239. In exercising its discretion, the district court should consider whether

permitting the pleading would cause undue delay in the proceedings or undue prejudice

to the nonmovant, the movant is acting in bad faith or with a dilatory motive, the movant

has previously failed to cure deficiencies by prior pleadings, or the proposed pleading is

futile in that it adds nothing of substance to the original allegations or is not germane to

the original cause of action. Id.

         B.    Additional Defendants

         Plaintiff’s motion for leave to amend seeks to bring claims against two additional

defendants at the Darrington Unit: Classification Chief Myra M. Montez and Assistant

Warden James Powers. Regarding Montez, Plaintiff alleges that she was involved in his

classification review in August 2018, after Plaintiff’s original complaint had been filed.

Regarding Powers, he alleges that he investigated Striz’s grievances filed after the

August 2018 classification review. Striz seeks prospective, injunctive relief, and his

allegations against both Powers and Montez involve facts similar to, and related to, the

facts and claims already in this lawsuit. Therefore, the Court in its discretion will grant

leave to amend as to Montez and Powers. See Am. Int’l Refinery, 676 F.3d at 466-67.


7 / 11
         C.    Ex Post Facto Clause Claim

         Plaintiff seeks leave to add a claim under the Ex Post Facto Clause. He alleges

that TDCJ officials at the Darrington Unit currently are confining him in administrative

segregation based on the pretext of an “SPD code policy” that was enacted after Striz was

assigned to administrative segregation based on gang membership (Dkt. 11-1, at 16-17).

Because this claim involves basically the same facts as those supporting his original

claims and will not cause delay or prejudice to Defendants, the Court in its discretion will

grant leave to amend in the interest of justice. See Am. Int’l Refinery, 676 F.3d at 466-67.

         D.    First Amendment Retaliation Claim

         Finally, Plaintiff seeks to add a claim under the First Amendment’s prohibition

against retaliation. To sustain a retaliation claim under the First Amendment, an inmate

must establish (1) a specific constitutional right; (2) the defendant’s intent to retaliate

against him for exercising the right, (3) a retaliatory adverse act, and (4) causation.

Baughman v. Hickman, ___ F.3d ____, 2019 WL 3820065, at *7 (5th Cir. Aug. 15,

2019). The causation element requires the plaintiff to demonstrate that the adverse action

against him would not have occurred but for the official’s retaliatory motive. See Nieves

v. Bartlett, 139 S. Ct. 1715, 1722 (2019).

         Plaintiff alleges that three officials at the Estelle Unit (Rigsby, Vincent, and

Schurr) violated his First Amendment rights in 2017 “by retaliating against him when he

refused to end his hunger strike, the purpose of which was to bring attention to his

situation and seek redress of his grievances” (Dkt. 11-1, at 17). See also Dkt. 1, at 9-10

(alleging that Rigsby, Vincent, and Schurr “became confrontational, provocative, and


8 / 11
then retaliatory when plaintiff refused to engage their hostile provocations and refused to

end his hunger strike” because they “acknowledged the problem [regarding

administrative segregation], but stated they weren’t going to do anything to solve it”).

         Striz already was confined in administrative segregation at the time of the three

officers’ alleged conduct in 2017. His allegations fail to identify any retaliatory adverse

action taken by these officers. See Baughman, 2019 WL 3820065, at *7. Moreover, to

the extent he claims he was injured by these officials because he continued to be confined

in administrative segregation after their alleged retaliation, he fails to state a claim that

this continued confinement would not have occurred but for the officials’ allegedly

retaliatory adverse action. See Nieves, 139 S. Ct. at 1722.

         Additionally, Plaintiff no longer is confined at the Estelle Unit, where Rigsby,

Vincent, and Schurr allegedly retaliated against him.              Therefore, even if he had

adequately stated a claim for relief under the First Amendment, his claim for prospective

injunctive relief against these officials would be futile because they lack authority over

his current assignment to administrative segregation.2

         Plaintiff’s motion to amend his complaint to bring a First Amendment retaliation

claim therefore will be denied as futile. See Am. Int’l Refinery, 676 F.3d at 466-67.

         E.    Changed Justification for Confinement

         Plaintiff alleges that he received another classification review in February 2019,


2
        The injunctive relief Striz seeks is an order for Defendants “to either immediately release
plaintiff from administrative segregation to the general population or immediately transfer
plaintiff to the GRAD Program where he may earn his way back into the general population by
completing said Program” (Dkt. 11-1, at 17).


9 / 11
after his complaint was filed, and that Defendants “abruptly and arbitrarily changed their

excuse for keeping [him] in ad seg,” now claiming that Plaintiff is an “escape risk” or

“assaultive” (Dkt. 13-1, at 1-2). Because this case is at its early stages, and because the

new facts alleged in the proposed supplement are relevant to Plaintiff’s original claims in

this lawsuit, the Court in its discretion will allow the supplemental pleading under Rule

15(d). See Lewis, 699 F.2d at 239.

III.      Motion for Appointment of Counsel (Dkt. 14)

          Striz moves for appointed counsel to assist him in litigating this case (Dkt. 14).

There is no automatic constitutional right to appointment of counsel in civil rights cases.

Baranowski v. Hart, 486 F.3d 112, 126 (5th Cir. 2007); Ulmer v. Chancellor, 691 F.2d

209, 212 (5th Cir. 1982). A district court may appoint counsel to advance the proper

administration of justice in exceptional circumstances and where an indigent litigant has

colorable claims that will not receive a meaningful hearing without counsel. See 28

U.S.C. § 1915(e)(1); Naranjo v. Thompson, 809 F.3d 793, 803 (5th Cir. 2015); Ulmer,

691 F.2d at 213. When deciding whether to appoint counsel, the Court considers the type

and complexity of the case, whether the indigent litigant can adequately investigate and

present his case, and the level of skill required to present the evidence. Baranowski, 486

F.3d at 126.

          Striz thus far has shown himself capable of self-representation and has filed

appropriate motions for relief. The Court finds that this is not an exceptional case

involving complex legal issues that would justify the appointment of counsel at this time.

As the case progresses, however, the Court will revisit the issue on its own motion as


10 / 11
necessary.

IV.       CONCLUSION

          For the reasons stated above the Court ORDERS as follows:

          1.     Defendants’ motion to dismiss (Dkt. 12) is GRANTED in part and
                 DENIED in part. Plaintiff’s claims for money damages against Defendants
                 in their official capacities are DISMISSED with prejudice. In all other
                 respects, Defendants’ motion to dismiss is DENIED without prejudice to
                 the arguments raised in the motion.

          2.     Plaintiff’s motion for leave to amend (Dkt. 11) is GRANTED in part and
                 DENIED in part. Plaintiff’s request for leave to bring a First Amendment
                 retaliation claim is denied as futile. In all other respects, Plaintiff’s motion
                 for leave to amend is granted.

          4.     Plaintiff may pursue relief based on the facts alleged in his proposed
                 supplemental pleadings (Dkt. 13-1).

          5.     Defendants Butcher, Pharr, Davis, Montez, and Powers are instructed to
                 answer the claims against them as outlined in the Amended Order to
                 Answer, which will be separately entered on the Court’s docket.

          6.     Plaintiff’s motion for appointment of counsel (Dkt. 14) is DENIED at this
                 time.

          7.     Apart from the limited discovery outlined in paragraph 2 of the Amended
                 Order to Answer, no further discovery will be permitted except on further
                 order of the Court.

          The Clerk will provide a copy of this order to the parties.

          SIGNED at Galveston, Texas, this 29th day of August, 2019.


                                                 ___________________________________
                                                 George C. Hanks Jr.
                                                 United States District Judge




11 / 11
